DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1 through 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A method for forming a memory device, comprising: sequentially forming a sacrificial layer on a substrate, an N-type doped semiconductor layer on the sacrificial layer, and a dielectric stack on the N-type doped semiconductor layer; forming a channel structure extending vertically through the dielectric stack and the N-type doped semiconductor layer; replacing the dielectric stack with a memory stack, such that the channel structure extends vertically through the memory stack and the N-type doped semiconductor layer; removing the substrate and the sacrificial layer to expose an end of the channel structure; and replacing a portion of the channel structure abutting the N-type doped semiconductor layer with a semiconductor plug.
A method for forming a memory device, comprising: doping, with an N-type dopant, a device layer of a silicon on insulator wafer comprising a handle layer, a buried oxide layer, and the device layer to form a doped device layer; forming a dielectric stack on the doped device layer of the SOI wafer; forming a channel structure extending vertically through the dielectric stack and the doped device layer; replacing the dielectric stack with a memory stack, such that the channel structure extends vertically through the memory stack and the doped device layer; removing the handle layer and the buried oxide layer of the SOI wafer to expose an end of the channel structure; and replacing a portion of the channel structure abutting the doped device layer with a semiconductor plug.
A method for forming a memory device, comprising: forming a peripheral circuit on a first substrate; forming a channel structure extending vertically through a memory stack and an N-type doped semiconductor layer above a second substrate; bonding the first substrate and the second substrate in a face-to-face manner, such that the memory stack is above the peripheral circuit; removing the second substrate to expose an upper end of the channel structure; and replacing a portion of the channel structure abutting the N-type doped semiconductor layer with a semiconductor plug.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817